ORDER

Prior report: 950 F.Supp. 220.
The Court has before it the plaintiffs motion (filed March 2, 1995; Docket Entry No. 95) to alter, amend and set aside the judgment entered February 21, 1995 (Docket Entry No. 93). The Court has considered the memorandum (Docket Entry No. 96) and other submissions in support of the motion, as well as the defendants’ response filed March 13,1995 (Docket Entry No. 104).
Having fully considered the matter, the Court is content with its original disposition of the case as reflected in the memorandum and order entered February 21,1995 (Docket Entry Nos. 92 and 93).
Accordingly, the motion to alter, amend and set aside the judgment is denied.
It is so ORDERED.
/s/ Thomas A. Higgins
Thomas A. Higgins
United States District Judge